In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1407V
                                    Filed: October 11, 2016
                                        UNPUBLISHED

****************************
ISABELLE COWANS,                         *
                                         *
                     Petitioner,         *     Joint Stipulation on Damages;
v.                                       *     Influenza;
                                         *     Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On November 19, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following her October 10, 2014 influenza vaccination. Petition
at 2-3; Stipulation, filed October 7, 2016, at ¶ 4. Petitioner further alleges that she
experienced residual effects of her injury for more than six months and that there has
been no prior award or settlement of a civil action for damages on her behalf as a result
of her condition. Petition at 3; Stipulation at ¶¶ 4-5. “Respondent denies that the flu
vaccine caused petitioner’s alleged SIRVA, any other injury, or her current disabilities. ”
Stipulation at ¶ 6.

       Nevertheless, on October 7, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

            •   A lump sum of $35,000.00 in the form of a check payable to
                petitioner; and

            •   A lump sum of $314.70, which amount represents reimbursement of
                a lien for services rendered on behalf of petitioner, in the form of a
                check payable jointly to petitioner and

                  Illinois Department of Healthcare and Family Services
                                   Bureau of Collections
                                Technical Recovery Section
                                  401 S. Clinton, 5th Floor
                                Chicago, Illinois 60607-3800
                               Case No.: 93-226-0000F38303

Stipulation at ¶ 8.

      Petitioner agrees to endorse this check to the State of Illinois. These amounts
represents compensation for all items of damages that would be available under 42
U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2